Citation Nr: 0704555	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  04-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the calculated amount of $39,672.00, reduced by 
repayment through withheld benefits to $37,142.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee or COWC) in St. 
Petersburg, Florida, that denied waiver of recovery of an 
overpayment in the calculated amount of $39,672 because of 
the veteran's bad faith.  After the RO issued a statement of 
the case (SOC) in March 2004, the veteran submitted a timely 
substantive appeal in April 2004.  

The veteran's November 2006 motion to advance his case on the 
docket based on his advanced age was granted in January 2007.  
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran was awarded nonservice-connected pension in 
1983, and an overpayment of pension benfits was created for 
the period from 1985 to 1989 because the veteran failed to 
report employment income.

2.  Waiver of an overpayment in the amount of $5,793.00 was 
granted by a COWC action in June 1995, based on the veteran's 
representations of financial hardship, and payment of pension 
to the veteran resumed.

3.  The veteran was advised multiple times, including in 
1995, when his pension benefits resumed, that pension 
benefits were based on income, including family income and 
assets, and the veteran's responses to these notices 
establish that he received this information.  

4.  There is no evidence that the veteran advised VA when he 
began receiving Social Security benefits in late 1995; if he 
did advise VA of his Social Security award, he did not 
thereafter notify VA that it had not processed that 
information, even though he received correspondence which 
disclosed that VA still based his pension on $0 income.  

5.  During the period in which the pension overpayment at 
issue was created, the veteran and his spouse purchased a 
home in Florida, making a down payment in excess of $40,000 
from assets of the veteran's spouse.

6.  The failure of the veteran to assure that VA had accurate 
information about his income and his financial picture, 
despite his knowledge of the requirement that he accurately 
report his income, demonstrates an intent on the veteran's 
part to seek a monetary advantage to which he knew he was not 
entitled.


CONCLUSION OF LAW

Waiver of recovery of overpayment of pension benefits in the 
calculated amount of $37,142 is precluded by reason of bad 
faith on the part of the veteran.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to consideration for 
waiver of an overpayment in the calculated amount of 
$39,672.00, which has been reduced by repayment through 
withheld benefits to $37,142.00, and that his actions do not 
constitute bad faith so as to preclude waiver of that 
overpayment.  In particular, the veteran contends that 
termination of his pension benefits and creation of the 
overpayment at issue has led to such harsh results, including 
foreclosure of his home and extreme discord in his marriage, 
that waiver should be considered.

Facts

In March 1983, the veteran submitted a claim for compensation 
or pension.  The veteran indicated that he had no income, and 
that his spouse, B., received monthly Social Security 
benefits of $452.00.  In June 1983, the veteran was advised 
that his claim for pension had been granted and that his 
monthly benefit would be $129, based on his income of $0 and 
his spouse's annual income of $5424 from Social Security.  
The notice included VA Form 21-8768, "Factors Affecting 
Right to Payment," which details the beneficiary's 
responsibility to report family income accurately. 

In January 1985, the veteran was informed that his pension 
was being terminated because of the amount of B's Social 
Security benefits.  The veteran stated that he was seeking 
legal separation from B.  The proposal to terminate the 
veteran's pension was not implemented.  

In October 1985, the veteran was notified of changes to his 
pension award based, in part, on a legislative change.  The 
award amendment letter specifically stated:

This award action is based on countable annual 
income of $0 effective November 1, 1984.  In 
determining the countable income we included 
the following sources of income as reported by 
you:

SELF: EARNED $00000; SOCIAL SECURITY $00000, 
RETIREMENT $00000; INTEREST $00000; 
INSURANCE $00000; AND OTHER INCOME 
$00000.

VA Form 21-8768, "Factors Affecting Right to Payment," was 
attached to that award amendment letter.  The veteran 
thereafter submitted Eligibility Verification Reports (EVRs) 
in March 1986, March 1987, March 1988, and March 1989 which 
indicated that he had no income, no real property, and no 
cash.  The veteran did not return an EVR in 1990.  In 
December 1990, the RO proposed to terminate his pension.  

In March 1991, the RO advised the veteran that it had 
received information that the veteran was employed and had 
income in 1987.  The veteran provided a statement as to the 
amount of income he had earned during the years he received 
pension benefits.  In September 1991, the veteran was advised 
that an overpayment in the amount of $7,657.00 had been 
created.  The veteran paid a portion of that debt, and was 
notified in May 1993 that $5,387.35 remained owing.  In June 
1993, the veteran sought waiver of that debt.  

In February 1994 and in August 1994, the veteran submitted 
EVR reports which showed that he was married, that he had no 
income or benefits of any type, that his wife had no income 
or benefits of any type, and that neither the veteran nor his 
current wife, C., had any cash, real propriety, or other 
assets.  However, the veteran had previously advised the RO 
that his wife received $225 weekly from an annuity.  In 
February 1995, the veteran was notified that his wife's 
income exceeded the maximum allowable income limit of $7,619 
for a veteran with no dependents.  

In November 1994, the veteran was advised that he had 
incorrectly reported the amount of income he had earned 
during the years he had received pension benefits, and that 
another overpayment would be created.  The overpayment amount 
as calculated as $5,993 after the veteran provided evidence 
of his previous repayments of indebtedness, and the veteran 
further reduced that debt by an additional $200.  

The veteran had previously been notified that his current 
wife, C., could not be added as a dependent because the 
veteran had not provided evidence of the dissolution of his 
previous marriages to A. and B.  The veteran provided a death 
certificate for his previous wife, B., showing that she died 
in 1988.   

In a June 1995 statement, the veteran indicated that the 
report that C.'s income was $225 weekly was in error, that 
the report of $225 weekly income was a report of his own 
income when he was still working, and that the counselor who 
helped the veteran fill out the form made a mistake.  The 
veteran provided an EVR showing that neither he nor his wife 
had any income, benefits, or assets.  Based on these 
representations, the veteran was notified in June 1995 that 
his pension would resume, effective in July 1993, at a rate 
based on $0 earnings and $0 Social Security benefits.  

The veteran's June 1995 Financial Status Report disclosed 
total monthly expenses of $695.00, and no income or assets.  
By an action issued in June 1995, the veteran's remaining 
overpayment indebtedness, $5,793.00, was waived based on the 
veteran's financial hardship.  

VA Form 20-8270, "C&P Master Record," reflects that the 
veteran was notified in December 1998, December 1999, 
December 2000, and December 2001 of legislative increases to 
his pension.  Only the master record listing dates of award 
amendment letters, rather than copies of each letter, is 
associated with the claims file, but legislative increase 
letters, as described above, provide a specific list of the 
income and sources of income used to calculate pension, and 
include VA Form 21-8768, "Factors Affecting Right to 
Payment," as an attachment.  The veteran was not required to 
submit yearly financial status reports because he had 
indicated that he had no income or assets.  

The veteran was advised, in an October 2002 letter, that his 
VA pension was being adjusted, effective December 1995, and 
that an overpayment would be created, because he was 
receiving unreported Social Security income.  The overpayment 
was calculated as $39,672.00.  In February 2003, the veteran 
requested a "detailed breakdown" of the calculation of the 
overpayment.  

In February 2003, the veteran submitted a Financial Status 
Report which disclosed that he and his spouse had monthly 
expenses of $2,101, including a monthly mortgage payment of 
$1,222 on a home mortgage loan of $160,000, among other 
expenses.  The veteran listed real estate valued at $145,000 
as his only asset.  The veteran requested waiver of the 
overpayment because of severe financial hardship, with 
expenses exceeding income by nearly $500 each month.  During 
the pendency of this appeal, the veteran submitted documents 
indicating that foreclosure of the mortgage was to take 
place.

At his July 2004 personal hearing, the veteran contended that 
the creation of the overpayment was not his fault, as he had 
hand-delivered a copy of the Social Security award letter to 
the RO in New York City.  He stated that he was not aware 
that VA had not processed that information, and testified 
that he did not read correspondence from VA about his pension 
and the income it was based on because correspondence from VA 
aggravated him.  He testified that he and his spouse obtained 
the $160,000 mortgage because they put a down payment in 
excess of $40,000 on the home they purchased from assets held 
by the veteran's spouse.  The veteran testified to his belief 
that the assets in excess of $40,000 held by his were not 
reportable to VA and should not affect his pension because 
those assets were from her deceased husband. (Tr.16).  The 
veteran contended that the overpayment was VA's fault because 
his wife, C., had not been added as a dependant, and that VA 
should not require evidence of the dissolution of his 
marriage to A., whose whereabouts were unknown, so that he 
was unable to obtain a copy of the divorce decree.  However, 
after the veteran was advised that, if C was added to his 
award, her income would be more closely reviewed, the veteran 
did not raise any further contentions as to the fault of VA 
in properly calculating the pension award.

Following the July 2004 personal hearing, the RO provided a 
month-by-month audit of the calculation of the overpayment.  
The veteran did not thereafter disagree with the calculated 
amount of overpayment, which, as noted during the hearing, 
had been reduced, by repayment through withheld benefits, to 
$37,142.00.

Duty to assist

As a preliminary matter, the Board notes that the duty to 
notify and assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to claims for 
waiver of recovery of overpayments.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  There are, however, other 
procedural due process requirements that are applicable in 
the context of overpayment issues.  

Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of the 
debt.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  It 
is clear that the veteran received such notice in this case, 
since, in his April 2004 substantive appeal, the veteran 
indicated he wanted a personal hearing to address, in 
pertinent part, how the amount of the calculated debt was 
"derived."  At his July 2004 personal hearing, the veteran 
did discuss several factors that he felt should be considered 
in calculating the amount of the overpayment, such as whether 
the overpayment would be reduced if VA retroactively added 
his spouse to his award.  

However, the discussion at the hearing notified the veteran 
that adding his spouse to his award might increase the 
overpayment, rather than reduce it, based on the veteran's 
testimony regarding assets the spouse brought to the 
marriage.  Following the July 2004 personal hearing, the RO 
provided the veteran with an audit of the calculation of the 
overpayment, and notified the veteran in writing about items 
of evidence the veteran could submit which would be relevant 
to that calculation.  

The veteran did not submit additional evidence, and did not 
express disagreement with the calculation provided in the 
audit.  Therefore, no SOC regarding the calculation of the 
debt is required.  It is clear from the veteran's statement 
in the April 2004 substantive appeal and from the July 2004 
testimony that the veteran was aware that he could disagree 
with and appeal the calculation of the amount of the debt, 
and chose not to do so.  The RO reviewed the accuracy of its 
debt determination and advised the veteran of the findings, 
and no further due process regarding the calculation of the 
debt is required.  

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 requires that 
VA notify a payee of VA benefits of the right to submit an 
application for waiver of the indebtedness and the procedures 
for submitting the application when an overpayment has been 
assessed.  38 U.S.C.A. § 5302(a); see 38 C.F.R. § 1.963(b) 
(2005) (procedures for applying for waiver).  The evidence 
establishes that VA gave this notice to the veteran, since 
the waiver sought by the veteran after this notice is before 
the Board on appeal.  

The Committee on Waivers provided the veteran the Reasons and 
Bases for determining the validity of the debt in its July 
2003 decision.  An April 2004 statement of the case (SOC) 
recited the reasons and bases for the finding that the debt 
was validly created and for denial of waiver of overpayment.  
An April 2006 supplemental statement of the case (SSOC), 
issued after the veteran presented his arguments at a 
personal hearing, reviewed the evidence and testimony in 
full.  The appellant has had every opportunity to submit 
evidence in support of his claim.  

The Board finds that no reasonable possibility exist that any 
further development of the claim would be capable of 
producing evidence that would substantiate the claim.  In 
fact, the record establishes that the veteran was directed to 
provide additional information regarding a purchase of real 
estate, income tax records, and the like, and the veteran did 
not provide such evidence.  The veteran's testimony, in light 
of his actions following the hearing, suggest that further 
development would be detrimental to the veteran's claim.  No 
further development is required.  As such, the appellant is 
not prejudiced by an adjudication of his claim at this 
juncture.

Validity of the debt

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  If the creation of the debt at 
issue is the sole result of VA administrative error, the debt 
is, in essence, not owed.  See 38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b)(2) (the effective date of reduction or 
discontinuance of pension by reason of an erroneous award 
based solely on administrative error shall be the date of 
last payment).  

The evidence in this case indicates establishes that the 
overpayment of pension in question was created because the 
veteran began receiving monthly Social Security benefits, but 
did not assure that VA considered this income in calculating 
the amount of his entitlement to pension benefits.  

In October 2002, the RO advised the veteran that it had 
learned that the veteran had been receiving Social Security 
income since December 1995.  On the basis of this 
information, the RO proposed to reduce his monthly pension 
payments retroactively from December 1, 1995, to $224.00 
monthly.  This action was implemented in January 2003, and 
the determination that the veteran was entitled to a lesser 
benefit than he had already been paid for that period 
resulted in the creation of the overpayment at issue.

The veteran does not dispute that he received the Social 
Security benfits during the period for which the overpayment 
has been assessed.  He does not dispute the accuracy of the 
information provided to VA as to when he began receiving 
Social Security benefits, and he does not dispute the amount 
of the monthly Social Security benefits used to calculate his 
overpayment.    

The evidence establishes that the overpayment at issue 
resulted either from the veteran's failure to notify VA of 
his increase in income when he began receiving Social 
Security benefits, or, alternatively, interpreting the 
evidence in the light most favorable to the veteran, resulted 
from the veteran's failure to review correspondence about his 
benefits to make sure that VA had acknowledged the 
information about the veteran's Social Security benfits, if 
provided.  The effective date of reduction or discontinuance 
of improved disability pension benefits shall be the date of 
an erroneous award based upon an act of commission or 
omission by the beneficiary.  See 38 U.S.C.A. § 5112(b)(9).

Especially in light of the previous creation of a large 
overpayment, of which the final $5,793 was waived in June 
1995, the veteran knew, or should have known, that he was not 
entitled to receive the same amount of pension benefits after 
he began receiving Social Security benfits as he received 
when he had no income of any type.  The veteran knew, or 
should have known, that he was responsible to read the 
correspondence from VA regarding the basis for calculation of 
his pension benefits and to determine whether that 
information accurately reflected his current financial 
picture.  

Even if, as the veteran contends, he hand-delivered notice of 
his Social Security award to VA and VA lost that information, 
the veteran was responsible to notify VA that continued 
calculation of the veteran's benefits based on $0 income to 
the veteran was inaccurate.  The Board finds that the 
overpayment at issue, which accrued over several years, 
cannot, even interpreting the facts in the light most 
favorable to the veteran, be considered to result solely from 
VA error.  There is no basis to conclude that the overpayment 
was improperly created, and the COWC's determination that the 
debt was valid is correct.  



Waiver of the debt

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Bad faith 
generally is an unfair or deceptive dealing by one who seeks 
to gain at another's expense; there need not be an actual 
fraudulent intent, but merely an intent to seek an unfair 
advantage with knowledge of the likely consequences, and a 
subsequent loss to the Government.  38 C.F.R. § 1.965(b)(2).

This matter was referred to the Committee for review of the 
veteran's request for waiver of recovery of the $39,672 
overpayment in pension benefits created from December 1995, 
when the veteran began receiving Social Security benfits, 
through January 2003, when the payment of pension benfits to 
the veteran was terminated.  In July 2003, the Committee 
denied the veteran's request.  The Committee found that the 
veteran's failure to accurately report his income, despite 
the numerous notifications to the veteran and waiver of more 
than $5,000 of a previous overpayment based on the veteran's 
representation of his financial hardship, was evidence of bad 
faith.  The COWC characterized the veteran's continued 
receipt of pension benfits at a time when the veteran and his 
spouse purchased a home in Orlando, Florida and obtained a 
mortgage of $160,000 on that home a blatant act of bad faith 
as to failure to accurately report income and assets.  This 
finding of bad faith precludes a grant of waiver of the 
indebtedness.

The veteran raises numerous contentions in support of his 
request for waiver.  In particular, he contends, as noted 
above, that he did notify VA of the award of Social Security 
benefits when he turned 65.  The veteran's representative 
contends that the veteran's psychiatric disorder and his age 
should be considered in determining whether his actions 
constituted bad faith.

The Board has reviewed the claims file in detail to determine 
whether the COWC's determination that veteran's actions in 
creating the overpayment at issue constituted bad faith.  
Although the veteran contends that he did, in fact, report 
his income to VA, there is no evidence in the claims file, 
such as a report of contact, to show that the veteran 
contacted the New York RO in person or in any other manner in 
1995 or in 1996 to report a change in income.  There is no 
evidence that an award letter reflecting Social Security 
benfits was associated with the claims file.  The veteran 
contends that the document was lost after he provided it to 
the New York City RO.  

However, the veteran himself acknowledges that he did not 
review any of the correspondence from VA after his initial 
submission of the Social Security award letter to make sure 
that VA acknowledged the change in income.  Given that the 
veteran had previously received pension for several years, 
beginning in 1983 through 1990, and had created two 
overpayments due to failure to properly report income, the 
veteran's contention that he did not know that his receipt of 
Social Security should decrease his pension benefit is not 
credible.  

The veteran's contention that he provided the information to 
VA and VA lost the information, is, interpreting the facts of 
record in the light most favorable to the veteran, deceptive 
dealing on the veteran's part.  The veteran knew, or should 
have known, that, once he delivered the information to VA, he 
was responsible to notice if VA did not process that 
information.  The veteran had ample opportunity, over the 
more than six years in which the overpayment at issue was 
created, to correct VA's information, and he did not do so.

The veteran's contention that he did not read correspondence 
from VA, and should not be held responsible to know whether 
VA used the correct income when calculating his pension 
benefit, is not credible.  The evidence regarding the 
veteran's receipt of pension beginning in 1983 and the course 
of the adjudication of waiver of the overpayments created in 
1991 and 1994 establishes that the veteran knew, or should 
have known, that he was responsible to review and update his 
income information with VA.  

The credibility of the veteran's contentions that he did not 
act in bad faith is further damaged by his testimony that he 
did not believe that it was necessary to advise VA that his 
spouse had assets in excess of $40,000 which were used to 
purchase a home in Orlando, Florida.  Given the course of the 
prior correspondence with VA, including the correspondence in 
1985 regarding spouse B., and the veteran's submission of 
EVRs and financial status reports which asked him to list 
income and assets, including assets and income of his spouse 
C, the veteran knew or should have known that he was 
responsible to accurately advise VA of income and assets of 
his spouse.  The Board observes that, if the veteran had 
advised VA when his spouse began receiving Social Security, 
for example, the period during which the overpayment at issue 
arose could have been shortened.  The fact that the veteran 
did not report any change in family income or assets during 
the lengthy period in which the overpayment at issue was 
created undermines the credibility of his statements and 
testimony that his actions with regard to his Social Security 
income did not constitute bad faith, misrepresentation, or 
deceptive dealing.    

Finally, the veteran's representative argues that the 
veteran's failure to notify VA of income is mitigated by the 
fact that the veteran has a psychiatric disorder.  The claims 
file establishes that a diagnosis of post-traumatic stress 
disorder was assigned in June 2005, and diagnoses of 
adjustment disorder with mixed emotional features and 
personality disorder were assigned in February 2005.  
However, the claims file establishes that the veteran was 
able to respond to correspondence, prepare financial status 
reports, buy real estate, and testify at a personal hearing.  
There is no medical evidence that the veteran is not 
competent for VA purposes.  The Board finds that the 
circumstances of this case do not support a finding that the 
veteran should not be responsible to accurately report his 
financial status to VA during the period at issue.  

In this instance, the Committee determined that the evidence 
demonstrated that the veteran acted in bad faith in the 
actions creating the indebtedness.  38 C.F.R. § 1.962.  The 
veteran had been repeatedly advised that the amount of 
pension benefits which could be awarded depended on income.  
Given the veteran's course of dealing with VA, including 
creation of overpayments and waiver of a substantial 
overpayment, he knew or should have known that accurate 
reporting of any income to VA was required by law.  He knew 
or should have know that he was responsible to correct the 
information used by VA to calculate his pension benefit, even 
if he accurately reported that information once and a second 
submission of his Social Security award letter was required.  
His testimony at his personal hearing makes it clear that his 
failure to read letters from VA was not inadvertent.  

The veteran's failure to disclose his wife's assets on any 
financial status report, and the veteran's continuing failure 
to disclose changes other than his receipt of Social Security 
benefits in his financial picture are not the subject of the 
overpayment at issue in this appeal.  However, those actions, 
when he knew or should have known that his spouse's income 
would affect calculation of his pension benefit, contradicts 
the veteran's contention that the failure to assure that VA 
had correct income information for the veteran was 
inadvertent and not an attempt to misrepresent his financial 
picture.  

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid. Such notice must be furnished when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1).  The evidence demonstrates 
that the veteran had ample notice and subsequent reminders of 
his obligation to accurately report to VA his income from all 
sources, but failed to do so.  His failure to make sure that 
VA had correct information about his Social Security benefits 
continued from December 1995 through October 2002, a period 
of more than six years.  

The Board must conclude that the veteran under-reported his 
income with the intent to obtain a level of pension benefits 
he knew he might not receive if his income was correctly 
calculated by VA.  The veteran's failure to accurately report 
his income, or, at the least, review correspondence from VA 
to assure that information, if provided, had been processed, 
suggests an intent to seek an unfair advantage at the expense 
of the government or, at best, an absence of an honest 
intention to abstain from taking unfair advantage of the 
government by the veteran.

Accordingly, the Board concludes that the evidence supports 
the finding that the veteran demonstrated either bad faith or 
deception by omission by failing to completely and accurately 
report his income to VA for the purpose of retaining VA 
benefits to which he was otherwise not entitled.  There is 
not an approximate balance of positive and negative evidence 
as to the issue on appeal as to warrant application of the 
doctrine of reasonable doubt.  

In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  There is no basis for 
further consideration regarding the elements of equity and 
good conscience, such as hardship or other equitable factors.  
See also Farless v. Derwinski, 2 Vet. App. 555 (1992).  The 
veteran's appeal must be denied.  


ORDER


A waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $39,672.00, reduced by 
repayment through withheld benefits to $37,142.00, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


